Citation Nr: 1501745	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-05 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  What evaluation is warranted for posttraumatic stress disorder (PTSD) from July 1, 2009?

3.  What evaluation is warranted for left brachial plexopathy from July 1, 2009?

4.  What evaluation is warranted for left peroneal neuropathy from July 1, 2009?

5.  What evaluation is warranted for residuals of a left ankle sprain from July 1, 2009?

6.  What evaluation is warranted for residuals of a gunshot wound of left anterior neck to left posterior trapezius from July 1, 2009?

7.  What evaluation is warranted for left vocal cord paralysis from July 1, 2009?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 13, 2004 to October 29, 2007.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from rating decisions dated in April 2009 and October 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In September 2013, the Veteran was scheduled for a videoconference hearing before the Board; however, he failed to appear.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) files, as well as the evidence in his physical claims file.  As of the date of this decision, no documents had been placed in the VBMS file.  

The questions regarding what evaluations are warranted from July 1, 2009 for posttraumatic stress disorder, left brachial plexopathy, left peroneal neuropathy, residuals of a left ankle sprain, residuals of a gunshot wound of left anterior neck to left posterior trapezius, and left vocal cord paralysis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a current chronic right knee disability due to a disease or injury in-service.


CONCLUSION OF LAW

A chronic right knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in August 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in February 2012. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran seeks service connection for a right knee disability.  At a September 2009 VA examination, the Veteran denied any history of a right knee injury but that reported the onset of right knee pain in 2006.  

The Veteran's service treatment records indicate that he presented on July 15, 2004, i.e., two days after beginning active duty, with complaints of knee pain after running.  He denied a history of direct trauma to the right knee.  Physical examination revealed normal knee findings, but there was a history of probable patellofemoral pain syndrome right knee.  

In a July 2007 report of medical history the appellant reported a history of left knee trouble.  There are, however, no other complaints, findings or diagnoses of a right knee disorder during the appellant's active duty service.

Despite the isolated complaint of knee pain, the Board cannot conclude a "chronic" right knee condition was incurred during service.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  In addition, on the Report of Medical Examination in August 2007, the Veteran's lower extremities were evaluated as normal.  As such, there is no evidence of a chronic right knee disorder during service.

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, no medical professional has ever related a right knee condition to the Veteran's military service.  The Veteran underwent VA examination in September 2009.  After review of the claims file and physical examination of the Veteran, the examiner diagnosed right knee strain and opined that it was not caused by or related to service.  There is no opinion to the contrary in the claims file.  
   
The Board acknowledges the Veteran's contention that his right knee strain is related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the etiology of the Veteran's current knee disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.


ORDER

Entitlement to service connection for a right knee disability is denied.



REMAND

Service connection was established in a November 2007 rating decision for posttraumatic stress disorder, left brachial plexopathy with Horner's syndrome, residuals of a collapsed left lung, residuals of a cervical hematoma, residuals of a left carotid artery laceration with repair and scar, and for a left ankle sprain with neuropathy.  A prestabilization evaluation of 100 percent was assigned.  

The Veteran underwent VA examinations in November and December 2008 for the purpose of rating each disability separately.  In a January 2009 rating decision, the RO proposed reducing the Veteran's combined 100 percent evaluation to 70 percent based on the individual ratings of 30 percent for posttraumatic stress disorder, 20 percent for left brachial plexopathy, 20 percent for residuals of a left pneumothorax, 10 percent for left peroneal neuropathy, 10 percent for residuals of a left ankle sprain, and 10 percent for left anterior neck scars.  Noncompensable evaluations were assigned for a left posterior upper back scar, a left lateral chest scar, a right medial thigh scar, Horner's Syndrome of the left eye, residuals of a gunshot wound of the left anterior neck (entrance wound) to left posterior trapezius (exit wound), residuals of a left carotid artery laceration status post venous graft, left vocal cord paralysis, and cervical hematoma.    

A January 2009 rating decision reduced the Veteran's combined service connected disability evaluation from 100 percent to 70 percent.  The Veteran appealed with respect to the evaluations assigned for posttraumatic stress disorder, left brachial plexopathy, left peroneal neuropathy, residuals of a left ankle sprain, residuals of a gunshot wound of left anterior neck to left posterior trapezius, and left vocal chord paralysis.  

VA examinations were conducted in September and October 2009 and February 2010.  In a Decision Review Officer Decision, the evaluation for residuals of a gunshot wound to the left anterior neck to left posterior trapezius was increased to 10 percent.

Unfortunately, given that the Veteran has not been examined in almost five years, the Board finds further development to be in order.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991) (The fulfillment of VA's statutory duty to assist the Veteran includes requesting a contemporaneous and thorough VA medical examination when indicated, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one.)

Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his posttraumatic stress disorder, left brachial plexopathy, left peroneal neuropathy, residuals of a left ankle sprain, residuals of a gunshot wound of left anterior neck to left posterior trapezius, and left vocal chord paralysis that is not evidenced by the current record.  Note:  The Virtual VA file contains treatment records from Phoenix VA Medical Center from August 2009 to February 2012.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter the Veteran should be afforded a VA psychiatric examination.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating mental disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his PTSD.  A complete rationale for any opinions expressed must be provided. 

3.  After completing directive one, the Veteran should be afforded a VA cranial and peripheral nerves examination.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating cranial and peripheral nerves, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his left brachial plexopathy, left peroneal neuropathy, and left vocal chord paralysis.  The examiner should identify any nerve involved and degree of impairment to include all symptoms and manifestations (whether neuralgia or neuritis) as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  If incomplete paralysis is represented by the manifestations this should be characterized as moderate or severe for cranial nerves and mild, moderate or severe for peripheral nerves.  A complete rationale for any opinions expressed must be provided. 

4.  After completing directive one, the Veteran should be afforded a VA orthopedic examination.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating ankle disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his residuals of a left ankle sprain.  A complete rationale for any opinions expressed must be provided.

5.  After completing directive one the Veteran should be afforded a VA muscle injuries examination.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  In accordance with the latest worksheets for rating muscle injuries, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his residuals of gunshot wound of left anterior neck to left posterior trapezius.  A complete rationale for any opinions expressed must be provided.

6.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

7.  After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the corrective procedures should be implemented at once.  

8.  The case should then be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


